DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 21-38 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a method for providing a prosthetic heart valve and pacing a heart including implanting a pacemaker removably attached at a distal end of a shaft by removing the pacemaker from the distal end of the shaft or sheath and implanting a prosthetic heart valve removably disposed over the shaft or sheath proximal of the pacemaker by removing the prosthetic heart valve from the shaft or sheath, as recited in claims 21 and 30.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2009/0318984 (Mokelke), US 2014/0073978 (Shuros), and US 2013/0178908 (Huber). Mokelke fails to disclose the assembly including a prosthetic heart valve. Mokelke further fails to disclose the pacemaker being removably attached at a distal end of the shaft. Likewise, Shuros fails to disclose the pacemaker being removably attached at a distal end of the shaft with the prosthetic heart valve removably disposed over the shaft proximal of the pacemaker. Huber fails to disclose the prosthetic heart valve removably disposed over the shaft proximal of the pacemaker.
As discussed above, the references does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify the references, alone or in combination, to teach the claimed method.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771